Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 12, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 2020/0167420) in view of Self (US 2017/0289166) in view of Zhu (US 2018/0349350) in view of Tiwari (US 2018/0060537) and further in view of Doan (US 2005/0060647).                
	Regarding claim 1, Yin discloses
receiving, as input, a first data structure from a first data source and a second data structure

Yin, paragraph 5, The contents of these sources may be stored or recorded in file formats, data formats, or storage formats that are incompatible with each other or incompatible with a format needed to store those contents in a machine-learning corpus. For example, a first source could be a .PDF file, a second source an HTML-formatted Web page, and a third source a word-processor file.

normalizing the first data structure and the second data structure using one or more configuration files;
Yin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Self discloses:
Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yin to obtain above limitation based on the teachings of Self for the purpose of merging or separating data fields as appropriate when generating the generic data object.  


Yin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zhu discloses: 
	Zhu abstract This disclosure discloses an artificial intelligence based method and apparatus for checking a text. An embodiment of the method comprises: lexing a first to-be-checked text and a second to-be-checked text respectively, determining word vectors of the lexed words to generate a first word vector sequence and a second word vector sequence; inputting the first word vector sequence and the second word vector sequence respectively into a pre-trained convolutional neural network containing at least one multi-scale convolutional layer, identifying vector sequences in a plurality of vector sequences outputted by a last multi-scale convolutional layer as eigenvector sequences, to obtain eigenvector sequence groups respectively corresponding to the texts; combining eigenvector sequences in each eigenvector sequence group to generate a combined eigenvector sequence; and analyzing the generated combined eigenvector sequences to determine whether the first text and the second text pass a similarity check. The embodiment improves the flexibility in checking a text.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yin to obtain above limitation based on the teachings of Zhu for the purpose of checking a text.   

generating a target data structure comprising at least a portion of the one or more items of identified data from the second data structure, at least a portion of the one or more items of 
Tiwari [0032] In one aspect, the invention is directed to a method for merging two or more source tables of clinical trial data associated with one or more clinical studies to produce a custom merged table via a graphical user interface (GUI), the method comprising the steps of: (a) accessing, by a processor of a computing device, a plurality of available source tables; (b) providing, by the processor, for display on the GUI a list of the available source tables; (c) receiving, by the processor, a user selection of a first source table from the list of available source tables, wherein the first source table comprises n rows, such that each column of the first source table stores n values; (d) receiving, by the processor, a user selection of a second source table from the list of available source tables, wherein the second source table comprises m rows, such that each column of the second source table stores m values; (e) determining, by the processor, a set of columns to be included in a merged table, wherein each column in the set of columns corresponds to either a column of the first source table or a column of the second source table; (f) automatically mapping, by the processor, each of one or more columns of the second source table to a respective column in the first source table; (g) merging, by the processor, the first source table with the second source table to produce a merged table, wherein merging the first source table with the second source table comprises: for each column in the set of columns to be included in the merged table that corresponds to a column in the first source table to which a column of the second source table is mapped: storing each of then values from the column in the first source table in consecutive rows 1 through n of a corresponding column in the merged table; storing each of the m values from the column in the second source table that is mapped to the column of the first source table in consecutive rows (n+1) through (n+m) immediately 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yin to obtain above limitation based on the teachings of Tiwari for the purpose of merging two or more source tables of clinical trial data associated with one or more clinical studies to produce a custom merged table via a graphical user interface (GUI) 	

generating a unique key in the target data structure, wherein the unique key is attributed to data linked between the portion of the one or more items of identified data from the second data structure and the portion of the one or more items of corresponding data from the first data structure.  Yin discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Doan discloses:
	Doan [0650] The relevance of a data component with respect to the set of required data components 2330 is preferably computed based on all or a sub-set of the following factors: 
[0651] (a) whether the data sources are related directly through a primary or foreign key;
[0652] (b) whether the data sources are related indirectly through other primary/foreign keys and join conditions and the level of indirection;
 [0653] (c) whether the data components constitutes part of a primary or foreign key that links the data sources directly or indirectly. 
[0654] (d) the confidence factors of the equivalence relationships that link the data components directly or indirectly


wherein the method is performed by at least one processing device comprising a processor coupled to a memory.
	Doan [0105] Some of the herein described methods may alternatively be implemented in dedicated hardware such as one or more integrated circuits. Such dedicated hardware may include graphic processors, digital signal processors, or one or more microprocessors and associated memories.

Regarding claim 4, the combination of Yin, Self, Zhu, Tiwari and Doan discloses wherein the one or more configuration files comprise one or more rules for parsing the first data structure and the second data structure.  
Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file 212 may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object


Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file 212 may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object

Regarding claim 9, the combination of Yin, Self, Zhu, Tiwari and Doan discloses
to receive, as input, a first data structure from a first data source and a second data structure from a second data source, wherein the first data structure is structured differently from the second data structure;
Yin, paragraph 5, The contents of these sources may be stored or recorded in file formats, data formats, or storage formats that are incompatible with each other or incompatible with a format needed to store those contents in a machine-learning corpus. For example, a first source could be a .PDF file, a second source an HTML-formatted Web page, and a third source a word-processor file.

to normalize the first data structure and second data structure using one or more configuration files;
parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object

to identify, from the normalized first data structure and the second data structure using one or more machine learning techniques, one or more items of data in the second data structure that contain information relevant to one or more items of corresponding data in the first data structure; and
Zhu abstract This disclosure discloses an artificial intelligence based method and apparatus for checking a text. An embodiment of the method comprises: lexing a first to-be-checked text and a second to-be-checked text respectively, determining word vectors of the lexed words to generate a first word vector sequence and a second word vector sequence; inputting the first word vector sequence and the second word vector sequence respectively into a pre-trained convolutional neural network containing at least one multi-scale convolutional layer, identifying vector sequences in a plurality of vector sequences outputted by a last multi-scale convolutional layer as eigenvector sequences, to obtain eigenvector sequence groups respectively corresponding to the texts; combining eigenvector sequences in each eigenvector sequence group to generate a combined eigenvector sequence; and analyzing the generated combined eigenvector sequences to determine whether the first text and the second text pass a similarity check. The embodiment improves the flexibility in checking a text.

to generate a target data structure comprising at least a portion of the one or more items of identified data from the second data structure, at least a portion of the one or more items of corresponding data from the first data structure, 
Tiwari [0032] In one aspect, the invention is directed to a method for merging two or more source tables of clinical trial data associated with one or more clinical studies to produce a custom merged table via a graphical user interface (GUI), the method comprising the steps of: (a) accessing, by a processor of a computing device, a plurality of available source tables; (b) providing, by the processor, for display on the GUI a list of the available source tables; (c) receiving, by the processor, a user selection of a first source table from the list of available source tables, wherein the first source table comprises n rows, such that each column of the first source table stores n values; (d) receiving, by the processor, a user selection of a second source table from the list of available source tables, wherein the second source table comprises m rows, such that each column of the second source table stores m values; (e) determining, by the processor, a set of columns to be included in a merged table, wherein each column in the set of columns corresponds to either a column of the first source table or a column of the second source table; (f) automatically mapping, by the processor, each of one or more columns of the second source table to a respective column in the first source table; (g) merging, by the processor, the first source table with the second source table to produce a merged table, wherein merging the first source table with the second source table comprises: for each column in the set of columns to be included in the merged table that corresponds to a column in the first source table to which a column of the second source table is mapped: storing each of then values from the column in the first source table in consecutive rows 1 through n of a corresponding column in the merged 

to generate a unique key in the target data structure, wherein the unique key is attributed to data linked between the portion of one or more items of identified data from the second data structure and the portion of the one or more items of corresponding data from the first data source.  
	Doan [0650] The relevance of a data component with respect to the set of required data components 2330 is preferably computed based on all or a sub-set of the following factors: 
[0651] (a) whether the data sources are related directly through a primary or foreign key;
[0652] (b) whether the data sources are related indirectly through other primary/foreign keys and join conditions and the level of indirection;
 [0653] (c) whether the data components constitutes part of a primary or foreign key that links the data sources directly or indirectly. 
[0654] (d) the confidence factors of the equivalence relationships that link the data components directly or indirectly

Regarding claim 12, the combination of Yin, Self, Zhu, Tiwari and Doan discloses wherein the one or more configuration files comprise one or more rules for parsing the first data structure and the second data structure.
parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object
 
Regarding claim 13, the combination of Yin, Self, Zhu, Tiwari and Doan discloses wherein normalizing the first data structure and the second data structure comprises parsing each of the first data structure and the second data structure by applying the one or more rules.
Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file 212 may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object
 
Regarding claim 15, the combination of Yin, Self, Weinreb and Hwang discloses
at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured
processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for a self-learning natural-language user interface with an image-processed corpus.

to receive, as input, a first data structure from a first data source and a second data structure from a second data source, wherein the first data structure is structured differently from the second data structure;
Yin, paragraph 5, The contents of these sources may be stored or recorded in file formats, data formats, or storage formats that are incompatible with each other or incompatible with a format needed to store those contents in a machine-learning corpus. For example, a first source could be a .PDF file, a second source an HTML-formatted Web page, and a third source a word-processor file.

to normalize the first data structure and second data structure using one or more configuration files;
Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object

to identify, from the normalized first data structure and the second data structure using machine learning, one or more items of data in the second data structure that contain information relevant to one or more items of corresponding data in the first data structure;
Zhu abstract This disclosure discloses an artificial intelligence based method and apparatus for checking a text. An embodiment of the method comprises: lexing a first to-be-checked text and a second to-be-checked text respectively, determining word vectors of the lexed words to generate a first word vector sequence and a second word vector sequence; inputting the first word vector sequence and the second word vector sequence respectively into a pre-trained convolutional neural network containing at least one multi-scale convolutional layer, identifying vector sequences in a plurality of vector sequences outputted by a last multi-scale convolutional layer as eigenvector sequences, to obtain eigenvector sequence groups respectively corresponding to the texts; combining eigenvector sequences in each eigenvector sequence group to generate a combined eigenvector sequence; and analyzing the generated combined eigenvector sequences to determine whether the first text and the second text pass a similarity check. The embodiment improves the flexibility in checking a text.

to generate a target data structure comprising at least a portion of the one or more items of identified data from the second data structure, at least a portion of the one or more items of corresponding data from the first data structure, 
Tiwari [0032] In one aspect, the invention is directed to a method for merging two or more source tables of clinical trial data associated with one or more clinical studies to produce a custom merged table via a graphical user interface (GUI), the method comprising the steps of: (a) 


	Doan [0650] The relevance of a data component with respect to the set of required data components 2330 is preferably computed based on all or a sub-set of the following factors: 
[0651] (a) whether the data sources are related directly through a primary or foreign key;
[0652] (b) whether the data sources are related indirectly through other primary/foreign keys and join conditions and the level of indirection;
 [0653] (c) whether the data components constitutes part of a primary or foreign key that links the data sources directly or indirectly. 
[0654] (d) the confidence factors of the equivalence relationships that link the data components directly or indirectly

Regarding claim 18, the combination of Yin, Self, Weinreb and Hwang discloses wherein the one or more configuration files comprise one or more rules for parsing the first data structure and the second data structure.
Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file 212 may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object

Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file 212 may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object
 
Regarding claim 19, the combination of Yin, Self, Zhu, Tiwari and Doan discloses wherein normalizing the first data structure and the second data structure comprises parsing each of the first data structure and the second data structure by applying one or more rules.  
Self, paragraph 55, It should be appreciated that fields of the generic data object and the LDAP response may not have a one to one correlation. For example, the LDAP response may use a single field to define the user's name, "John Doe," while the generic data object may have separate data fields for the user's first name and last name. The translator configuration file 212 may include rules for parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object]
 
	Regarding claim 20, the combination of Yin, Self, Zhu, Tiwari and Doan discloses wherein said normalization comprises parsing each of the first data structure and the second data structure by applying the one or more rules of the one or more configuration files.
parsing such occurrences to merge or separate data fields as appropriate when generating the generic data object]
 
Claims 2, 3, 7, 8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yin, Self, Zhu, Tiwari and Doan and further in view of Hwang (US 2019/0042551) 
Regarding claim 2, the combination of Yin, Self, Zhu, Tiwari and Doan discloses the elements of the claimed invention as noted but does not disclose wherein the one or more items of corresponding data in the first data structure comprise one or more dynamically calculated values, and wherein the one or more items of identified data in the second data structure comprise information indicative of how the one or more dynamically calculated values are calculated.  However, Hwang discloses:
Hwang, paragraph 13, According to an embodiment, there is provided a method of providing summary information using an artificial intelligence learning model including receiving input of a keyword while a first document is being displayed; in response to receiving a search request for searching for documents based on the keyword, searching for a plurality of documents based on the keyword; in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yin, Self, Zhu, Tiwari and Doan to obtain above limitation for the purpose of providing summary information using an artificial intelligence learning model. 

Regarding claim 3, the combination of Yin, Self, Zhu, Tiwari, Doan and Hwang discloses wherein the one or more items of identified data in the second data structure are not explicitly present in the first data structure.
Hwang, paragraph 13, in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first document
	
Regarding claim 7, the combination of Yin, Self, Zhu, Tiwari, Doan and Hwang discloses accessing, via the target data structure, the portion of the one or more items of identified data from the second data structure and the portion of the one or more items of corresponding data from the first data structure using the unique key.
keyword while a first document is being displayed; in response to receiving a search request for searching for documents based on the keyword, searching for a plurality of documents based on the keyword; in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first document, obtaining summary information of the second document related to the keyword from an artificial intelligence learning model trained to obtain the summary information of the second document using the second document as input; and inserting the obtained summary information of the second document into the first document.

Regarding claim 8, the combination of Yin, Self, Zhu, Tiwari, Doan and Hwang discloses causing the portion of the one or more items of identified data from the second data structure to be displayed within a user interface with the portion of the one or more items of corresponding data from the first data structure.
Hwang, paragraph 13, According to an embodiment, there is provided a method of providing summary information using an artificial intelligence learning model including receiving input of a keyword while a first document is being displayed; in response to receiving a search request for searching for documents based on the keyword, searching for a plurality of documents based on the keyword; in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first document, obtaining summary information of the second document related to the keyword from 

Regarding claim 10, the combination of Yin, Self, Zhu, Tiwari Doan and Hwang discloses wherein the one or more items of corresponding data in the first data structure comprise one or more dynamically calculated values, and wherein the one or more items of identified data in the second data structure comprise information indicative of how the one or more dynamically calculated values are calculated.
Hwang, paragraph 13, According to an embodiment, there is provided a method of providing summary information using an artificial intelligence learning model including receiving input of a keyword while a first document is being displayed; in response to receiving a search request for searching for documents based on the keyword, searching for a plurality of documents based on the keyword; in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first document, obtaining summary information of the second document related to the keyword from an artificial intelligence learning model trained to obtain the summary information of the second document using the second document as input; and inserting the obtained summary information of the second document into the first document.

Regarding claim 11, the combination of Yin, Self, Zhu, Tiwari, Doan and Hwang discloses wherein the one or more items of identified data in the second data structure are not explicitly present in the first data structure. 
Hwang, paragraph 13, in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first document
 
Regarding claim 16, the combination of  Yin, Self, Zhu, Tiwari and Doan and Hwang discloses wherein the one or more items of corresponding data in the first data structure comprise one or more dynamically calculated values, and wherein the one or more items of identified data in the second data structure comprise information indicative of how the one or more dynamically calculated values are calculated.
Hwang, paragraph 13, According to an embodiment, there is provided a method of providing summary information using an artificial intelligence learning model including receiving input of a keyword while a first document is being displayed; in response to receiving a search request for searching for documents based on the keyword, searching for a plurality of documents based on the keyword; in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first document, obtaining summary information of the second document related to the keyword from an artificial intelligence learning model trained to obtain the summary information of the second document using the second document as input; and inserting the obtained summary information of the second document into the first document.

Regarding claim 17, the combination of Yin, Self, Zhu, Tiwari and Doan and Hwang discloses wherein the one or more items of identified data in the second data structure are not explicitly present in the first data structure.
Hwang, paragraph 13, in response to receiving a user instruction to insert summary information regarding a second document among the plurality of documents into the first document
 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yin, Self, Zhu, Tiwari and Doan and further in view of Zarum (US 2018/0181632)              
Regarding claim 6, the combination of    discloses the elements of the claimed invention as noted but does not disclose wherein at least one of the first data structure and the second data structure is received as an extensible markup language file.  However, Zarum discloses:
Zarum, claim 5,  The method of claim 2, wherein the input dataset is an extensible markup language (XML) file and wherein using the configuration file to apply the task to the input dataset comprises: mapping the tagged fields of the XML file to the output dataset.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yin, Self, Zhu, Tiwari and Doan to obtain above limitation based on the teachings of Zarum for the purpose of creating an input dataset.  

Regarding claim 14, the combination of Yin, Self, Zhu, Tiwari and Doan and Zarum discloses wherein at least one of the first data structure and the second data structure is received as an extensible markup language file.
Zarum, claim 5,  The method of claim 2, wherein the input dataset is an extensible markup language (XML) file and wherein using the configuration file to apply the task to the input dataset comprises: mapping the tagged fields of the XML file to the output dataset.
 
Response to Arguments
Applicant’s arguments with respect to claim(s)  filed 1/28/2021  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
2/24/2021